Citation Nr: 0733177	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from April 1960 to 
January 1981.

This appeal arises from an August 2004 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the July 2007 Travel Board hearing the veteran 
testified that his migraine headaches had increased in 
severity since the last VA examination in September 2005.  He 
testified that he experienced weekly migraines that were 
completely debilitating lasting up to 20 hours or more with 
his worst migraine lasting 96 hours.  The veteran also 
testified that thus far, no prescription medications have 
helped his migraines and that prior to his retirement he had 
missed 26 days of work in one year as a result of migraines.  
After the hearing the veteran submitted additional treatment 
records which showed continued evaluation and treatment of 
his migraine headaches between 2003 and 2006, but did not 
sufficiently address their frequency, severity, or duration.  
Specifically, these records do not indicate whether the 
intensity of the veteran's headaches rises to the level of 
completely prostrating migraines, such to warrant a rating in 
excess of 30 percent under Diagnostic Code 8100.

At the very least, the veteran's testimony, recent outpatient 
treatment records and the fact that he was last afforded a VA 
examination two years prior, indicate that additional VA 
examination of the veteran is warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in September 2005.  The examiner should 
provide a discussion of the frequency, severity and duration 
of the veteran's headaches including whether they are 
completely prostrating, prolonged, and productive of severe 
economic inadaptability.  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

By way of reference, the Board notes that the rating criteria 
do not define "prostrating," nor has the Court.  However, 
according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 
(28th Ed. 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected 
migraine headaches.  After he has signed 
the appropriate releases, those records 
which are not already in the claims 
folder should be obtained.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Thereafter, the veteran should be 
referred for a VA examination.  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies deemed necessary should 
be conducted.  

a.  After the examiner obtains from 
the veteran information regarding 
the frequency, severity and duration 
of his migraines, he/she should 
express an opinion as to whether the 
veteran's headaches are very 
frequent, completely prostrating, or 
prolonged.  

b.  Additionally, the examiner 
should also review pertinent aspects 
of the veteran's medical and 
employment history, and comment on 
the effects of the service-connected 
migraine disability upon the 
veteran's ordinary activity and the 
effect that the migraines have, if 
any, on the veteran's current level 
of occupational impairment.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


